     Case 5:18-cv-01533-PSG-JEM Document 68 Filed 06/10/20 Page 1 of 1 Page ID #:595



1

2

3

4

5

6

7

8

9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
                                                 )
12    DARRYL TURMAN,                             )     Case No. EDCV 18-1533-PSG (JEM)
                                                 )
13                          Plaintiff,           )
                                                 )     ORDER ACCEPTING FINDINGS AND
14                 v.                            )     RECOMMENDATIONS OF UNITED
                                                 )     STATES MAGISTRATE JUDGE
15    DEAN BORDERS, et al.,                      )
                                                 )
16                          Defendants.          )
                                                 )
17

18          Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
19    records on file, and the Report and Recommendation of the United States Magistrate
20    Judge. Plaintiff has filed Objections, and the Court has engaged in a de novo review of
21    those portions of the Report and Recommendation to which Plaintiff has objected. The
22    Court accepts the findings and recommendations of the Magistrate Judge.
23          IT IS ORDERED that: (1) Defendants’ Motion to Dismiss is GRANTED; and (2)
24    Judgment shall be entered dismissing the action with prejudice.
25

26    DATED:
                  6/10/20
                                                          PHILIP S. GUTIERREZ
27                                                   UNITED STATES DISTRICT JUDGE
28
